NOT DESIGNATED FOR PUBLICATION

                                             No. 123,299


               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           CHICO M. KELLEY,
                                               Appellant,

                                                    v.

                                           STATE OF KANSAS,
                                               Appellee.


                                    MEMORANDUM OPINION


        Appeal from Wyandotte District Court; JENNIFER L. MYERS, judge. Opinion filed July 30, 2021.
Affirmed.


        Joseph A. Desch, of Law Office of Joseph A. Desch, for appellant.


        Daniel G. Obermeier, assistant district attorney, Mark A. Dupree Sr., district attorney, and Derek
Schmidt, attorney general, for appellee.


Before MALONE, P.J., WARNER and HURST, JJ.


        PER CURIAM: Chico M. Kelley appeals from the district court's summary
dismissal of his second motion for postconviction relief pursuant to K.S.A. 60-1507.
Kelley filed the second motion pursuant to K.S.A 60-1507 on January 23, 2020 (the
Second 60-1507 Motion), and alleged he was entitled to relief because (1) the district
court erred in providing inaccurate jury instructions by providing an aiding and abetting
instruction; and (2) he received ineffective assistance of counsel because his trial counsel
failed to properly object to the aiding and abetting jury instruction and failed to make

                                                    1
certain additions to the record. On appeal, Kelley clarified that the Second 60-1507
Motion included the following allegation: (1) the district court erred in providing
inaccurate jury instructions by providing an aiding and abetting instruction which
violated Kelley's "fourteenth amendment and due process rights"; (2) ineffective
assistance of appellate counsel for failure to request additional evidence be added to the
record; and (3) ineffective assistance of trial counsel for failure to properly object to the
aiding and abetting jury instruction.


       For the reasons contained herein, this court affirms the trial court's summary
dismissal of Kelley's Second 60-1507 Motion as untimely. This court does not reach the
merits of Kelley's Second 60-1507 Motion as it is time-barred.


                   FACTUAL AND PROCEDURAL BACKGROUND
       In January 2013, the State charged Kelley with two counts of attempted first-
degree premeditated murder and criminal possession of a firearm, all related to an
incident that occurred in September 2011. On January 9, 2013, a jury convicted Kelley of
all three counts, and the court ultimately sentenced Kelley to 360 months.


Kelley's direct appeal and First 60-1507 Motion for postconviction relief

       On March 1, 2013, Kelley appealed his conviction, alleging several trial errors and
that there was insufficient evidence to sustain a finding of premeditation as to one of the
counts of attempted first-degree premeditated murder. On December 5, 2014, a panel of
this court found that Kelley failed to show reversible error and affirmed the convictions
and sentence. State v. Kelley, No. 110,153, 2014 WL 6909607, at *1 (Kan. App. 2014)
(unpublished opinion). Kelley filed the first pro se motion for postconviction relief
pursuant to K.S.A 60-1507 on October 21, 2015, (the First 60-1507 Motion) which he
later appealed. The First 60-1507 Motion and subsequent appeal alleged (1) ineffective
assistance of trial counsel, (2) ineffective assistance of appellate counsel, and (3)

                                               2
prosecutorial error and/or misconduct. Kelley argued that trial counsel was ineffective for
failing to request a lesser included offense. Kelley also alleged various other reasons that
his trial and appellate counsel was ineffective. The district court reviewed the allegations
and record and dismissed Kelley's First 60-1507 Motion without an evidentiary hearing.
A panel of this court affirmed the district court's dismissal of Kelley's First 60-1507
Motion on November 30, 2018. Kelley v. State, No. 118,132, 2018 WL 6253053, at *1
(Kan. App. 2018) (unpublished opinion).


Kelley's Second 60-1507 Motion for postconviction relief


       On January 23, 2020, Kelley filed a second pro se motion for postconviction relief
pursuant to K.S.A. 60-1507—the motion that is the subject of this appeal. Kelley's
Second 60-1507 Motion alleged he was entitled to relief because (1) the district court
erred in providing inaccurate jury instructions by providing an aiding and abetting
instruction; and (2) Kelley received ineffective assistance of appellate counsel because
appellate counsel failed to properly object to the aiding and abetting jury instruction and
failed to make certain additions to the record. On September 2, 2020, the district court
summarily dismissed the Second 60-1507 Motion, without an evidentiary hearing,
finding it untimely, successive, and ultimately denying it on the merits. Kelley, who has
been appointed counsel, appeals this decision.


                                       DISCUSSION
       This court need not analyze the merits of Kelley's Second 60-1507 Motion because
it is untimely—and Kelley fails to allege any evidence to support an exception to
overcome the untimeliness. For this reason alone, the district court's summary dismissal
of Kelley's Second 60-1507 Motion is affirmed.




                                              3
       Persons convicted of crimes may seek relief pursuant to K.S.A. 2020 Supp. 60-
1507 by filing a motion asking the district court to "vacate, set aside or correct the
sentence" to directly appeal a conviction


       "upon the ground that the sentence was imposed in violation of the constitution or laws of
       the United States, or the constitution or laws of the state of Kansas, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of the
       maximum authorized by law, or is otherwise subject to collateral attack, . . . ." K.S.A.
       2020 Supp. 60-1507(a).


The district court may resolve motions pursuant to K.S.A. 60-1507 in the following ways:


       "(1) The court may determine that the motion, files, and case records conclusively show
       the prisoner is entitled to no relief and deny the motion summarily; (2) the court may
       determine from the motion, files, and records that a potentially substantial issue exists, in
       which case a preliminary hearing may be held. If the court then determines there is no
       substantial issue, the court may deny the motion; or (3) the court may determine from the
       motion, files, records, or preliminary hearing that a substantial issue is presented
       requiring a full hearing. [Citations omitted.]" White v. State, 308 Kan. 491, 504, 421 P.3d
       718 (2018).


       The person seeking relief pursuant to K.S.A. 60-1507 has the burden to establish
that the motion warrants an evidentiary hearing. Thuko v. State, 310 Kan. 74, 81, 444
P.3d 927 (2019). Because the district court dismissed Kelley's second 1507 motion
without an evidentiary hearing, this court reviews the case de novo to determine "whether
the motion, files, and records of the case conclusively show that the movant is entitled to
no relief." Beauclair v. State, 308 Kan. 284, 293, 419 P.3d 1180 (2018).




                                                     4
                   KELLEY'S SECOND 60-1507 MOTION WAS UNTIMELY.
       Movants are required to file motions for postconviction relief pursuant to K.S.A.
60-1507 within one year of:


              "(A) The final order of the last appellate court in this state to exercise jurisdiction
              on a direct appeal or the termination of such appellate jurisdiction; or
              "(B) the denial of a petition for writ of certiorari to the United States supreme
              court or issuance of such court's final order following granting such petition."
              K.S.A. 2020 Supp. 60-1507(f)(1).


It is undisputed that Kelley failed to meet this time limit. Kelley timely appealed the
conviction, which was reviewed by this court and decided in an unpublished opinion on
December 5, 2014. Kelley, 2014 WL 6909607, at *1. The Kansas Supreme Court denied
Kelley's petition for review on July 22, 2015, and issued the mandate on July 24, 2015.
Under K.S.A. 2020 Supp. 60-1507(f)(1), Kelley had one year from the issuance of the
mandate to file a motion pursuant to K.S.A. 60-1507. Kelley filed the Second 60-1507
Motion on January 23, 2020—well outside of the one-year time limit. Kelley admits that
"the motion on appeal was not filed within one year of the termination of appellate
jurisdiction of [Kelley's] direct appeal."


       K.S.A. 2020 Supp. 60-1507(f)(2) permits extension of the one-year time limitation
"only to prevent a manifest injustice." Kelley argues he "made a threshold showing of
manifest injustice, requiring the district court to review the allegations to make such a
finding, and that the substantive claims raised herein also support such a finding." This
court disagrees.


       In 2016, well before Kelley filed the Second 60-1507 Motion at issue here, the
Kansas Legislature amended K.S.A. 60-1507 to include a definition of "manifest
injustice," limiting this court to analyzing just two issues when determining if "manifest
injustice" exists. See e.g., White, 308 Kan. at 496-97. First, the court may consider "why
                                                    5
the prisoner failed to file the motion within the one-year limitation," and second, the
court may consider "whether the prisoner makes a colorable claim of actual innocence."
K.S.A. 2020 Supp. 60-1507(f)(2)(A). Those are the only two issues that may be
considered by this court in determining if "manifest injustice" would result by not
extending Kelley's time to file the Second 60-1507 Motion. See 308 Kan. at 496. Kelley
has not argued "actual innocence" or provided a reason for the multiyear delay in filing
the Second 60-1507 Motion that would constitute "manifest injustice" if the time limit is
not extended.


Kelley failed to allege "actual innocence."


       Kelley does not claim actual innocence to support the Second 60-1507 Motion, or
as an exception to the one-year limitation for filing a motion pursuant to K.S.A. 60-1507.
On appeal, Kelley admits that he "did not make an actual innocence claim in the district
court." He also does not raise a claim of "actual innocence" in his appeal. A claim of
"actual innocence requires the prisoner to show it is more likely than not that no
reasonable juror would have convicted the prisoner in light of new evidence." K.S.A.
2020 Supp. 60-1507(f)(2)(A). Kelly has not alleged that new, different, or previously
unseen evidence exists regarding his innocence. This court cannot find "manifest
injustice" related to "actual innocence" when the movant makes no argument and
provides no evidence of "actual innocence." See Requena v. State, 310 Kan. 105, 109-
110, 444 P.3d 918 (2019) (requiring the movant to present evidence of innocence, more
than "mere speculation").


Kelley failed to provide a reason for the delay in filing.


       In addition to claims of "actual innocence," this court may consider Kelley's
reasons for the failure to timely file the Second 60-1507 Motion when considering if
"manifest injustice" would result from the time-bar. See White, 308 Kan. at 496. On

                                              6
appeal Kelley provides two reasons for the protracted delay in filing the Second 60-1507
Motion. See Mundy v. State, 307 Kan. 280, 304, 408 P.3d 965 (2018) (courts "liberally
construe pro se pleadings").


       Kelley's first reason for delay is that he did not have the trial transcripts until
August 28, 2018. On appeal, Kelley fails to show how the lack of transcripts resulted in,
precipitated, or caused the delay in filing the Second 60-1507 Motion. It appears that
Kelley sought the trial transcripts to assist in the appeal of the summary denial of the first
60-1507 motion. According to Kelley's Second 60-1507 Motion, he requested the
transcripts in June 2018 and received them in August 2018—more than two years before
he filed the Second 60-1507 Motion and about two years after his one-year deadline to
file a K.S.A. 60-1507 motion. Kelley does not explain how the receipt of the trial
transcripts further delayed the second 60-1507 filing by more than two years. The mere
fact that Kelley did not request and receive the trial transcripts until 2018 does not create
a "reason for the failure to timely file" the Second 60-1507 Motion.


       Kelley's second reason for delay is that "other postconviction efforts seeking relief
also justifiably delayed the filing of this petition, as those efforts included a timely K.S.A.
60-1507 petition." Yet again, Kelley failed to make any argument or provide any facts to
support this conclusory allegation. Kelley did not show how the First 60-1507 Motion,
filed on October 21, 2015, resulted in a delay of more than four years for the Second 60-
1507 Motion. Kelley's appeal from the summary dismissal of the First 60-1507 Motion
became final more than two years before he filed the Second 60-1507 Motion. Kelley
"must make more than conclusory contentions and must state an evidentiary basis in
support of the claims, or an evidentiary basis must appear in the record." Thuko, 310 Kan.
at 80 (quoting Sola-Morales v. State, 300 Kan. 875, 881, 335 P.3d 1162 [2014]). In
summary, Kelley failed to provide any reason why the Second 60-1507 Motion was filed
more than four years after the one-year limitation, and thus has not shown "manifest
injustice" would result from prohibiting an extension of the one-year time limit.

                                               7
Kelley cannot show manifest injustice through a totality of the circumstances.

       On appeal, Kelley argues that he "made a threshold showing of manifest injustice,
requiring the district court to review the allegations to make such a finding, and that the
substantive claims raised herein also support such a finding." Kelley provides no legal
citation to support this contention but appears to argue that a review of his allegations in
total demonstrates "manifest injustice" would result if the court did not extend the time
limitation. When the Kansas Legislature amended K.S.A. 60-1507 in 2016 to include a
definition of "manifest injustice," it "intended to abrogate" a prior holding of the Kansas
Supreme Court defining "manifest injustice." See White, 308 Kan. at 497. The Kansas
Supreme Court has stated that, when considering if dismissal of a K.S.A. 60-1507 motion
as untimely would create manifest injustice, this court is prohibited "from looking at all
circumstances and assessing them in totality." 308 Kan. at 501. The court further
explained:


       "As a result, the 2016 Legislature barred relief for any movant who could establish an
       error or several errors in the trial court proceedings that are so egregious they cause a
       court, considering the totality of the circumstances, to declare it 'obviously unfair' or
       'shocking to the conscience.' For some movants, the 2016 amendments may remove any
       possibility of relief from a manifestly unjust situation." 308 Kan. at 501.


       Thus, consistent with the Supreme Court's decision in White, the validity or
seriousness of Kelley's claims in the Second 60-1507 Motion do not alone create
"manifest injustice" for the purpose of extending the timeline to file a motion pursuant to
K.S.A. 60-1507. See K.S.A. 60-1507(f)(2)(A).


                                            CONCLUSION
       When determining whether a movant's motion for postconviction relief pursuant to
K.S.A. 60-1507 is barred by the one-year time limitation for filing, this court may only
consider "(1) a movant's reasons for the failure to timely file the motion . . . or (2) a

                                                     8
movant's claim of actual innocence . . . ." White, 308 Kan at 496. Because Kelley did not
provide a justifiable reason for the failure to timely file and did not allege "actual
innocence," we affirm the district court's summary denial of the Second 60-1507 Motion
as untimely. Because it is untimely, this court does not consider whether Kelley's Second
60-1507 Motion is successive or reach its merits. See Beauclair, 308 Kan. at 304.


       Affirmed.




                                               9